Citation Nr: 1510452	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a strain of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent prior to November 18, 2013 and in excess of 20 percent thereafter for a strain of the thoracolumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2005 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In March 2011, the Veteran testified before a Veterans Law Judge seated at the RO.  Unfortunately, that Veterans Law Judge is no longer with the Board.  In March 2014, the Veteran was offered another opportunity to testify before a current Veterans Law Judge.  In a March 2014 written response, however, he declined another hearing.  

These issues were previously presented to the Board in October 2011 and again in April 2013.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is also cognizant of a January 2015 statement from the Veteran requesting that an increased rating of 20 percent for his thoracolumbosacral strain, effective from November 18, 2013, be made effective from June 2007, the month following his discharge from service.  Because, however, the Board already has jurisdiction over entitlement to an increased rating for the thoracolumbosacral strain for this period, no additional procedural action is required by VA before this issue may be adjudicated by the Board.  

In May 2012 and October 2014 written statements from the Veteran, he alleged he is unable to work at least in part due to service-connected disabilities and/or disabilities for which service connection is claimed.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above. 

The issue of entitlement to TDIU is REMANDED to the AOJ. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to November 18, 2013, the Veteran's strain of the cervical spine was characterized by a combined range of motion greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.  

2.  Effective November 18, 2013, the Veteran's strain of the cervical spine is characterized by a combined range of motion functionally limited to less than 170 degrees due to pain, but with forward flexion greater than 15 degrees and without incapacitating episodes or favorable ankylosis of the cervical spine.  

3.  Prior to November 18, 2013, the Veteran's strain of the thoracolumbar spine was characterized by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and a lack of incapacitating episodes.  

4.  Effective November 18, 2013, the Veteran's strain of the thoracolumbar spine is characterized by forward flexion less than 30 degrees, without ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent prior to November 18, 2013 for a strain of the cervical spine is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  

2.  A disability rating of 20 percent and no higher effective November 18, 2013 for a strain of the cervical spine is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  

3.  A disability rating in excess of 10 percent prior to November 18, 2013 for a strain of the thoracolumbar spine is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  

4.  A disability rating of 40 percent and no higher effective November 18, 2013 for a strain of the thoracolumbar spine is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a September 2007 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in November 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

Additionally, the Veteran provided testimony at a March 2011 Board hearing.  The presiding Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

The Veteran seeks increased ratings for service-connected disabilities of the cervical and thoracolumbar spine.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Cervical Spine Strain

Considering first the service-connected strain of the cervical spine, the Veteran has been granted a 10 percent initial rating for this disability.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating of 20 percent or higher for this disability prior to November 18, 2013.  The competent evidence of record, to include private and VA medical records and the October 2007 VA examination report, do not reflect a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

On VA examination in October 2007, the Veteran had combined range of motion of the cervical spine of 295 degrees, well in excess of 170 degrees.  No additional limitation of motion was noted to result from such factors as pain, pain with motion, weakness, instability, excess fatigability or after repetitive motion, according to the examiner.  See DeLuca, 8 Vet. App. at 202.  The Veteran was also without neurological, sensory, or musculoskeletal deficits related to his strain of the cervical spine, and X-rays of the cervical spine were within normal limits.  The examiner did not indicate the presence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the cervical spine.  

While the Veteran continued to seek private and VA outpatient medical treatment for his cervical spine strain following this examination, the clinical records of such treatment likewise do not reflect a combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The record also does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent rating or higher under the criteria for IVDS.  

More recently, however, the competent evidence of record indicates an increase in the severity of this disability.  On VA examination in November 2013, the Veteran had combined range of motion of the cervical spine to 210 degrees, again in excess of 170 degrees.  He did report additional limitation of motion based on objective evidence of pain, however, and the examiner found a combined range of motion of the cervical spine of 95 degrees before onset of objective evidence of pain.  Thus, because the Veteran displayed a combined functional range of motion limited by objective evidence of pain of less than 170 degrees, a disability rating of 20 percent is warranted effective the date of this examination, November 18, 2013.  

The preponderance of the evidence is, however, against a disability rating in excess of 30 percent or higher for this period.  At no time has the Veteran displayed forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Even taking into account functional limitation of motion due to pain, the Veteran has exhibited forward flexion of the cervical spine to 20 degrees before objective onset of pain, according to the November 2013 VA examination report.  No additional limitation of motion was noted to result from such factors as pain, pain with motion, weakness, instability, excess fatigability or after repetitive motion, according to the examiner.  See DeLuca, 8 Vet. App. at 202.

The November 2013 VA examination report also indicated the Veteran did not have IVDS, radiculopathy, or other neurological impairment resulting from the cervical strain; thus, a disability rating in excess of 20 percent on that basis is not warranted.  Likewise, the outpatient treatment records for this period are devoid of either incapacitating episodes or evidence of forward flexion of the cervical spine limited to 15 degrees or less.  Overall, the preponderance of the evidence is against a disability rating in excess of 20 percent effective November 18, 2013.  

The Board has also considered entitlement to staged ratings in excess of those awarded herein.  Because, however, the evidence reflects a consistent level of impairment for the periods before and after November 18, 2013, additional staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

b. Lumbosacral Spine Strain

The Veteran has been granted an initial rating of 10 percent prior to November 18, 2013 and 20 percent thereafter for his strain of the thoracolumbar spine.  

Considering first the period prior to November 18, 2013, the preponderance of the evidence is against a disability rating in excess of 10 percent for this period.  The evidence of record does not reflect forward flexion of the thoracolumbar spine not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant the next higher evaluation of 20 percent or more.  He also did not exhibit additional limitation of motion or functional loss due to such factors as pain, pain on motion, weakness, incoordination, fatigability, or related factors.  See DeLuca, 8 Vet. App.  at 202.

On VA examination in October 2007, the Veteran had forward flexion to 80 degrees, extension to 25 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  No additional limitation of motion was noted following repetitive motion or due to such factors as pain, pain on motion, weakness, incoordination, fatigability, or related factors.  Id.  The Veteran also did not exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, according to the examination report.  He was likewise negative for any neurological, strength, or sensory impairment related to his thoracolumbosacral strain.  X-rays of the lumbosacral were within normal limits, and no incapacitating episodes or diagnoses of IVDS were reported.  Thus, a disability rating in excess of 10 percent under the schedular criteria for IVDS is also not warranted.  

While the Veteran has received outpatient treatment for the thoracolumbosacral strain, records of such treatment do not reflect findings significantly different from those of the October 2007 VA examination.  For all of these reasons, the evidence of record is against a rating greater than 10 percent rating for the Veteran's thoracolumbosacral spine disability based on the General Rating Formula for the period prior to November 18, 2013.

Considering next the period commencing November 18, 2013, the Veteran was afforded a VA orthopedic examination on this date, as noted above.  Pursuant to this examination, range of motion studies were performed, reflecting forward flexion of the lumbosacral spine to 55 degrees.  The examiner also indicated, however, that the Veteran displayed objective evidence of pain beginning at 20 degrees.  Based on this objective clinical finding, the Board concludes a disability rating of 40 percent is warranted, as the Veteran has displayed functional limitation of motion of the lumbosacral spine of less than 30 degrees.  

The Board also finds, however, that the preponderance of the evidence to be against a disability rating in excess of 40 percent for this period.  On VA examination in November 2013, the Veteran had at least some motion in all planes of motion of the lumbosacral spine, indicating a diagnosis of ankylosis, or the functional equivalent thereof, of the lumbosacral spine was not warranted.  The examiner likewise confirmed that a diagnosis of ankylosis was not warranted at the present time, and the remainder of the competent evidence for this period does not reflect that or any similar finding which would support a disability rating in excess of 40 percent for the strain of the thoracolumbosacral spine.  

The Board has also considered whether an increased evaluation could be granted based upon a separate neurological disability related to the lumbar spine.  Examination findings, however, reflected normal strength and sensation of the lower extremities, and the examiner indicated there was no evidence of signs or symptoms due to radiculopathy and the Veteran denied any bowel or bladder involvement.  The examiner also indicated the Veteran did not have IVDS or any incapacitating episodes thereof.  Thus, the evidence of record is against a rating greater than 40 percent rating or higher for the Veteran's thoracolumbar spine disability for the period commencing November 18, 2013.  

The Board has also considered entitlement to staged ratings in excess of those awarded herein.  Because, however, the evidence reflects a consistent level of impairment for the periods before and after November 18, 2013, additional staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

c. Extraschedular Evaluations

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the cervical and thoracolumbar spine are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the cervical and thoracolumbar spine, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities of the cervical and thoracolumbar spine do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the evidence indicates increased ratings, to 20 percent for a strain of the cervical spine and to 40 percent for a strain of the thoracolumbar spine, both effective November 18, 2013, are warranted.  The preponderance of the evidence is against a disability ratings in excess of those awards, however, and in excess of 10 percent prior to November 18, 2013, for either strains of the cervical and thoracolumbar spine.  As a preponderance of the evidence is against the awards of additional increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent prior to November 18, 2013, for a strain of the cervical spine is denied.  

A disability rating of 20 percent effective November 18, 2013, for a strain of the cervical spine is granted.  

A disability rating in excess of 10 percent prior to November 18, 2013, for a strain of the thoracolumbar spine is denied.  

A disability rating of 40 percent effective November 18, 2013, for a strain of the thoracolumbar spine is granted.  


REMAND

As noted in the Introduction, the Veteran has raised the issue of TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO. In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has been afforded VA examinations which discuss the severity of the service-connected disabilities, the record does not include a medical opinion addressing the combined effect of the Veteran's service-connected disabilities on his employability.  The Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination. 

3.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is denied, he should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


